DETAILED CORRESPONDENCE
Status of Application
Claims 1, 4 & 6-12 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on January 10, 2022. Claims 2, 3 & 5 stand canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on January 10, 2022. These drawings are unacceptable.
The drawings are objected to because Figure 1 appears to be a comparison of various samples (both of the present invention and the prior art); however, the details are unclear and there appears to be no contrast in the various photographs to clearly depict the comparative results. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed January 10, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: additional details added to page 7 – such as, for example, details regarding synthetic water and discussion regarding the photographs of Fig. 1.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1, 4 & 6-12 are objected to because of the following informalities:
Claims 1 & 4 appear to recite “polyoxylated” and “polyalkoxylated” interchangeably. Consistency in terminology is required to improve clarity of the claims. Appropriate correction is required. Claims 4 & 6-12 are also objected to for being dependent on Claim 1.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 & 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Ibanez et al. (US 2016/0076348), ‘348 hereinafter, in view of Gupta et al. (US 2012/0196776).
With respect to Claim 1, ‘348 discloses a method to stimulate additional oil recovery from a post-Cold Heavy Oil Production with Sand (post-CHOPS) well in an oil-bearing formation (‘348: Sections [0017] & [0035]) comprising: a step of injecting into the post-CHOPS well an aqueous solution for stimulating the additional oil recovery (‘348: Sections [0006]-[0008] & [0020]), the aqueous solution comprising one or more polyoxylated alcohols (‘348: Section [0031]), and a step of recovering released oil from the post-CHOPS well after injecting the aqueous solution (‘348: Sections [0006]-[0008]). 

Gupta teaches methods of well treatment, including fracturing treatment, therein (Gupta: Sections [0008]-[0010] & [0082]), wherein the methods employ compositions which provide increased process flexibility and comprise one or more polyoxylated alcohols such as commercially available polyoxylated primary alcohols – as a non-limiting example, ANTAROX® products (Gupta: Sections [0006], [0010] & [0067]-[0070]); which are known to have the structure as instantly claimed, with n+m<20 (See Evidence: Renfrow; US 2002/0037821; Section [0008]-[0013]). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ‘348 with the aforementioned teachings of Gupta to employ one or more known, commercially available, polyoxylated alcohols such polyoxylated primary alcohols having the structure as instantly claimed, with n & m values within the respectively claimed ranges, in order to benefit from increased process flexibility and/or in order to yield predictable results in enhancing oil recovery. (Gupta: Sections [0006], [0010] & [0067]-[0070]).
With respect to Claim 4, the combined references of ‘348 and Gupta teach the method as provided above with respect to Claim 1. ‘348 further teaches wherein the aqueous solution comprises the one or more polyalkoxylated alcohols in an amount range that encompasses the range as instantly claimed (‘348: Section [0031]). As such, although the reference fails to limit the amount to the range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a suitable amount of the one or more polyalkoxylated primary alcohols, such as instantly claimed, insofar In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting a composition comprising components such as one or more polyalkoxylated primary alcohols as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of ‘348 and Gupta, one of ordinary skill in the art could have pursued desired concentrations of the injected components, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 6, the combined references of ‘348 and Gupta teach the method as provided above with respect to Claim 1. ‘348 further teaches the aqueous solution further comprising a base (‘348: Sections [0026]-[0028] & [0031]); and also does not appear to necessarily require an acidic solution. The reference, however, fails to explicitly disclose the base “to make the pH of the solution equal to or greater than 10” as instantly claimed. 
Gupta further teaches wherein buffering agents are employed to maintain a desired pH, and wherein a low pH is undesired as it causes degradation of the components of the 
With respect to Claim 7, the combined references of ‘348 and Gupta teach the method as provided above with respect to Claim 1. ‘348 further discloses “…wherein the aqueous solution further comprises an ionic surfactant” (‘348: Section [0031]). 
With respect to Claims 8-12, the combined references of ‘348 and Gupta teach the method as provided above with respect to Claim 1. The combined references are considered to teach m, n, and R as respectively claimed for reasons as set forth above with respect to Claim 1. 
Response to Arguments
Applicants' amendments regarding the 35 USC § 112 rejections and the Specification objection are persuasive and, therefore, these rejections and objections have been withdrawn. 
Applicants’ amendments regarding the claim objections have been fully considered. The amendments address the objections in-part. As such, portions of the objections are maintained as set forth above. 
The replacement drawings received on January 10, 2022 are unacceptable as set forth above. 
Applicants’ arguments with respect to the rejection(s) of Claims 1-7 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674